397 U.S. 663 (1970)
LAMPTON ET AL.
v.
BONIN ET AL.
No. 1112, Misc.
Supreme Court of United States.
Decided April 27, 1970
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF LOUISIANA.
Jeffrey B. Schwartz and Richard S. Buckley for appellants.
Jack P. F. Gremillion, Attorney General of Louisiana, and William P. Schuler and Dorothy D. Wolbrette, Assistant Attorneys General, for appellees.
PER CURIAM.
The motion for leave to proceed in forma pauperis is granted and the judgment of the United States District Court is vacated. The case is remanded to that court for further consideration in light of Rosado v. Wyman, ante, p. 397.
THE CHIEF JUSTICE and MR. JUSTICE BLACK dissent for the reasons set forth in MR. JUSTICE BLACK'S dissenting opinion in Rosado v. Wyman, ante, p. 430.